—Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Supreme Court for further proceedings on the indictment. Memorandum: Supreme Court erred in dismissing the indictment against defendant Thomas O. Daly on the ground that the Assistant Attorney-General failed to charge the Grand Jury that the former attorney for M.L.L. Diagnostic Laboratories, Inc. (MLL), was an accomplice as a matter of law (see, CPL 60.22 [2] [b]). The Assistant Attorney-General properly charged that whether MLL’s former attorney was an accomplice was a question of fact for the Grand Jury’s determination. In light of the evidence presented, differing inferences could be drawn regarding the complicity of MLL’s former attorney in the crimes charged (see, People v Vataj, 69 NY2d 985, 987; People v Basch, 36 NY2d 154, 157; People v Torello, 94 AD2d 857). (Appeal from Order of Supreme Court, Erie County, Forma, J. — Dismiss Indictment.) Present — Green, J. P., Pine, Lawton, Callahan and Boehm, JJ.